

 S4054 ENR: United States Grain Standards Reauthorization Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4054IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the United States Grain Standards Act, and for other purposes.1.Short titleThis Act may be cited as the United States Grain Standards Reauthorization Act of 2020.2.Notification of discontinuance of services by State agenciesSection 7 of the United States Grain Standards Act (7 U.S.C. 79) is amended—(1)in subsection (e)(2)(C)(i), by inserting and affected customers or applicants for service of official inspection or weighing services provided by the State agency after notify the Secretary; and(2)in subsection (j)(5), in the first sentence, by striking 2020 and inserting 2025.3.Weighing authoritySection 7A(l)(4) of the United States Grain Standards Act (7 U.S.C. 79a(l)(4)) is amended in the first sentence by striking 2020 and inserting 2025. 4.Limitation on administrative and supervisory costsSection 7D of the United States Grain Standards Act (7 U.S.C. 79d) is amended by striking 2020 and inserting 2025. 5.Reporting requirementsSection 17B of the United States Grain Standards Act (7 U.S.C. 87f–2) is amended by adding at the end the following:(d)Enhancement of current reporting(1)Increased frequency of inspection program data reporting(A)In generalBeginning not later than 1 year after the date of enactment of this subsection, the Secretary shall publish quarterly reports describing data from the tests and inspections for intrinsic quality factors (including protein, oil, and starch) and food safety factors, as reported, in the aggregate, for fiscal years 2014 through 2018 in the tables in section V (relating to providing official grain inspection and weighing services) of the 2016 through 2018 annual reports to Congress by the Federal Grain Inspection Service. (B)DelineationThe data from the tests and inspections under subparagraph (A) shall be delineated to reflect whether the tests and inspections were requested of or performed by—(i)the Secretary; or(ii)a State agency delegated authority under section 7 or 7A or an official agency.(2)Exceptions and waiversBeginning not later than 1 year after the date of enactment of this subsection, the Secretary shall publish quarterly reports describing—(A)the number of exceptions requested under section 7(f)(2)(B);(B)the number of exceptions granted under section 7(f)(2)(B);(C)the number of waivers requested under section 5(a)(1); and(D)the number of waivers granted under section 5(a)(1).(e)Additional reporting; consultationThe Secretary may, to the extent determined appropriate by the Secretary, in consultation with State agencies delegated authority under sections 7 and 7A, official agencies, and the grain industries described in the second sentence of section 21(a), publish— (1)data relating to testing for other intrinsic quality or food safety factors; and(2)other data collected from inspection and weighing activities conducted under this Act. (f)Protection of confidential business informationAny trade secrets or information described in section 552(b)(4) of title 5, United States Code, that is provided to or collected by the Secretary in carrying out subsection (d) or (e) shall not be included in a report under subsection (d) or (e) or otherwise publicly disclosed..6.AppropriationsSection 19 of the United States Grain Standards Act (7 U.S.C. 87h) is amended—(1)by striking the section heading and designation and all that follows through There are hereby and inserting the following:19.Funding(a)Authorization of appropriationsThere are; (2)in subsection (a) (as so designated)—(A)by striking such sums as are necessary and inserting $23,000,000; and(B)by striking 1988 through 2020 and inserting 2021 through 2025; and(3)by adding at the end the following:(b)Limitations on uses of user fees(1)DefinitionsIn this subsection:(A)Official inspection or weighing serviceThe term official inspection or weighing service means official inspection, official weighing, supervision of weighing, supervision of agency personnel, supervision of the field office personnel of the Secretary, testing of equipment or instruments, other services, or registration, the cost to the Secretary of which is authorized to be covered by the collection of a user fee pursuant to section 7, 7A, 7B, 16, or 17A, as applicable.(B)User feeThe term user fee means a fee collected by the Secretary under section 7, 7A, 7B, 16, or 17A.(2)RequirementA user fee—(A)shall be used solely to cover—(i)the cost to the Secretary for carrying out official inspection or weighing services; and(ii)administrative costs to the Secretary directly relating to official inspection or weighing services; and(B)shall not be used for—(i)activities relating to the development or maintenance of grain standards; or(ii)any other activity that is not directly related to the performance of official inspection or weighing services..7.Advisory committeeSection 21 of the United States Grain Standards Act (7 U.S.C. 87j) is amended—(1)in subsection (a), in the last sentence, by striking successive terms and inserting successively for more than 2 terms; and(2)in subsection (e), by striking 2020 and inserting 2025. 8.Review of geographic boundaries for official agencies(a)DefinitionsIn this section:(1)Grain handling facilityThe term grain handling facility means a grain elevator, warehouse, or other storage or handling facility.(2)Official agency geographic areaThe term official agency geographic area means a geographic area for an official agency, as defined by the Secretary under section 7(f)(2)(A) or 7A(i)(2)(A) of the United States Grain Standards Act (7 U.S.C. 79(f)(2)(A), 79a(i)(2)(A)). (3)United States Grain Standards Act termsThe terms grain, official agency, official inspection, officially inspected, official weighing, supervision of weighing, and Secretary have the meanings given the terms in section 3 of the United States Grain Standards Act (7 U.S.C. 75).(b)Review(1)In generalThe Secretary shall conduct a comprehensive nationwide review of the official agency geographic areas.(2)ConsiderationsIn conducting the review under paragraph (1), the Secretary shall take into consideration—(A)the number of grain handling facilities, both within the official agency geographic areas and in areas that are not official agency geographic areas, that currently use, or, during the 5-year period preceding the date of submission of the report under subsection (c), received service from, an official agency that provides official inspection, official weighing, supervision of weighing, or other services under the United States Grain Standards Act (7 U.S.C. 71 et seq.);(B)the volume of grain for which official agencies provide services at grain handling facilities within the official agency geographic areas;(C)the number of official inspections of vessels and other carriers within the official agency geographic areas;(D)other related services performed by official agencies at grain handling facilities within the official agency geographic areas;(E)the timeliness, accuracy, and appropriateness of services performed by official agencies at grain handling facilities within the official agency geographic areas;(F)fees charged by official agencies for services performed under the United States Grain Standards Act (7 U.S.C. 71 et seq.), including grading, weighing, sampling, stowage examination, and certification; and(G)any implications of modifications to the official agency geographic areas on enhancing official inspection, official weighing, and supervision of weighing in the domestic market.(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report containing—(1)the results of the review completed under subsection (b); and (2)any recommendations with respect to those results that the Secretary determines appropriate.9.Technical correctionSection 4(a)(1) of the United States Grain Standards Act (7 U.S.C. 76(a)(1)) is amended by striking soybeans mixed and inserting soybeans, mixed.Speaker of the House of RepresentativesVice President of the United States and President of the Senate